Citation Nr: 9921940	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.

2.  Entitlement to service connection for a cracked tooth.

3.  Entitlement to service connection a left hip disorder.

4.  Entitlement to service connection for a right middle 
finger injury.

5.  Entitlement to service connection for a low back 
disorder.

6.  Evaluation of eccentric positioning of the larynx 
currently evaluated as noncompensable.

7.  Evaluation of scars of the face, nose, and front left 
ear, currently evaluated as noncompensable.

8.  Entitlement to a 10 percent disability evaluation based 
on multiple noncompensable disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to May 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from April 1997 and March 1998 rating decisions of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 1997 rating decision, the 
RO granted service connection for scars of the face, head and 
neck and for eccentric positioning of the larynx and assigned 
noncompensable evaluations.  The RO denied service connection 
for a left hip disorder, right middle finger injury, and low 
back as well as entitlement to a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities.  
In the March 1998 rating decision, the RO denied service 
connection for a right thumb disorder and a cracked tooth.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his various noncompensable 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a right thumb disorder is not of 
record.

2.  Competent evidence of a cracked tooth is not of record.

3.  Competent evidence of a left hip disorder is not of 
record.

4.  There is competent medical evidence in the record which 
clearly shows that a right middle finger injury preexisted 
the veteran's active service and was not aggravated therein.

5.  There is no competent medical evidence of record showing 
a nexus between the veteran's right middle finger injury and 
active service.

6.  Competent evidence showing a nexus between the veteran's 
low back disorder, to include degenerative joint disease of 
the lumbar spine, and active service is not of record.

7.  The veteran's scar residuals of the face, nose, and front 
left ear have been shown to be essentially asymptomatic.

8.  The veteran's eccentric positioning of the larynx is 
manifested by subjective complaints of dysphagia and slowness 
in eating with objective evidence that the larynx is somewhat 
pulled to the right.

9.  The veteran's noncompensable service-connected 
disabilities have not been shown to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a right thumb disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a cracked tooth.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a left hip disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A right middle finger injury clearly and unmistakably 
preexisted active service and the presumption of soundness at 
entry is rebutted.  38 U.S.C.A. § 1111 (West 1991).

5.  A right middle finger disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

6.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a right middle finger 
injury.  38 U.S.C.A. § 5107(a) (West 1991)

7.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

8.  The criteria for a compensable evaluation for scar 
residuals of the face, nose, and front left ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 (1998).

9.  The criteria for a compensable evaluation for eccentric 
position of the larynx have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 6516, 6520 (1998).

10.  The criteria for a compensable rating under the 
provisions of 38 C.F.R. § 3.324 (1998) have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for a right thumb 
disorder, a cracked tooth, a left hip disorder, an injury of 
the right middle finger, and a low back disorder.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Right thumb disorder

Service medical records show no complaints or diagnoses of a 
right thumb disorder. At the time of the veteran's May 1959 
separation examination, an evaluation of the upper 
extremities was normal.  

At the January 1997 VA examination, the examiner noted that 
the veteran reported that he experienced pain in the area 
between the first and second metacarpal bone of the right 
hand since the accident in service.  There was no finding or 
diagnosis of a disorder of the right thumb.

The veteran maintains that he injured his right thumb in the 
1956 accident in service which occurred when he was riding on 
a truck on his way to a crashed plane.

The veteran's claim for service connection for a right thumb 
disorder is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1131 (West 1991).  Although the veteran has stated that he 
has pain in his right thumb since service, there is no 
current diagnosis of a right thumb disorder.  In the absence 
of proof of a current disability which is related to service, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran's assertions that he 
has a disability are not competent and do not establish a 
well grounded claim.  Chelte v. Brown, 10 Vet. App. 268 
(1997).   Therefore, the Board concludes that the veteran's 
claim for service connection for a right thumb disorder is 
not well grounded.  Accordingly, the claim for service 
connection for a right thumb disorder is denied.  38 U.S.C.A. 
§ 5107 (West 1991).

B.  Cracked tooth

The veteran maintains that he cracked his tooth in the 1956 
accident in service which occurred when he was riding on a 
truck on his way to a crashed plane.
Service medical records show no complaints or diagnoses of a 
cracked tooth.  There were no complaints, findings, or 
diagnoses of a cracked tooth at the time of the veteran's May 
1959 separation examination.  

The veteran's claim for service connection for a cracked 
tooth is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1131 (West 1991).  Although the veteran has stated that his 
tooth has been cracked since service, there is no current 
diagnosis of a cracked tooth.  In the absence of proof of a 
current disability which is related to service, there can be 
no valid claim.  See Brammer, 3 Vet.App. at 225.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for a cracked tooth is not well grounded.  
Accordingly, the claim for service connection for a cracked 
tooth is denied.  38 U.S.C.A. § 5107 (West 1991).

C.  Left hip disorder

The veteran maintains that he injured his left hip in the 
1956 accident in service which occured when he was riding on 
a truck on his way to a crashed plane.  According to the 
veteran, he was thrown from the vehicle and landed on his 
left hip.

Service medical records show no complaints or diagnoses of a 
left hip disorder.  At the time of the veteran's May 1959 
separation examination, the evaluation of the musculoskeletal 
system was normal.  

At his January 1997 VA examination, the veteran complained of 
numbness and pain the low back and left thigh since the 
accident in service.  On evaluation, the examiner noted 
numbness in a 10 x 20 area over the lateral side of the left 
thigh after prolonged standing.

The veteran's claim for service connection for a left hip 
disorder is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. § 
1131 (West 1991).  There is no current diagnosis of a left 
hip disorder.  In the absence of proof of a current 
disability which is related to service, there can be no valid 
claim.  See Brammer, 3 Vet. App. at 225.  Therefore, the 
Board concludes that the veteran's claim for a left hip 
disorder is not well grounded.  Accordingly, the claim for 
service connection for a left hip disorder is denied.  38 
U.S.C.A. § 5107 (West 1991).

D.  Right middle finger

The veteran, in VA For 21-4138, claimed service connection 
for the right middle finger.  Since then, he has not 
affirmatively addressed this finger, but the representative 
has continued the issue.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby, 1 Vet. App. at 227.  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions," Id. at 
(b)(1).

The veteran's May 1955 enlistment examination shows a 1/2 scar 
on the right middle finger.  Service medical records from the 
veteran's active service from June 1955 to May 1959 show no 
complaints, findings, or diagnosis of a right middle finger 
disability.  At his May 1959 discharge examination, the 1/2 
scar on the right middle finger was again noted.  Thus, the 
Board finds that the presumption of soundness is not 
applicable as a right middle finger scar was noted at the 
time of the veteran's entrance into service.   

At his January 1997 VA examination, the veteran reported that 
since the 1956 accident in service, he has experienced pain 
between the first and second metacarpal bones of the right 
hand.  There were no findings of a right middle finger 
disability.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 
(1997).   

The presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and convincing evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

Here, the record contains no evidence of findings or 
treatment of a right middle finger injury following discharge 
from active duty. Based on this evidence, the Board concludes 
that the disorder did not increase in severity during 
service.  As this disorder did not increase in severity 
during service, the presumption of aggravation does not 
attach.

As previously noted, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. § 1131 (West 1991).  In the 
instant case, there is no current diagnosis of an injury of 
the right middle finger.  In the absence of proof of a 
current disability which is related to service, there can be 
no valid claim.  See Brammer, 3 Vet. App. at 225.  Therefore, 
the Board concludes that the veteran's claim for a right 
middle finger injury is not well grounded.  Accordingly, the 
claim for service connection for a right middle finger injury 
is denied.  38 U.S.C.A. § 5107 (West 1991).

E.  Low back disorder

Service medical records show that the veteran was seen 
complaining of back pain during service.  At his May 1959 
separation examination, the musculoskeletal evaluation was 
normal.  A low back disorder was not diagnosed during 
service.

At his January 1997 VA examination, the veteran complained of 
numbness and pain in the low back since the accident in 
service.  On evaluation, the examiner noted that the 
veteran's gait was normal and that he had good posture.  
Numbness over the lateral side of the left side on prolonged 
standing was noted.  A x-ray evaluation of the lumbar spine 
revealed degenerative joint disease throughout the lumbar 
spine but most prominent at the L4-5 and L5-S1 facet joints.

The veteran maintains that he injured his low back in the 
1956 accident in service when he thrown from the truck after 
being hit by a low power line.

As noted previously, the veteran is competent to report on 
that which he has personal knowledge.  Layno, 6 Vet. App. at 
470.  However, his statement that his current low back 
disorder resulted from an accident during service cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, a January 1997 VA x-ray 
evaluation revealed degenerative joint disease of the lumbar 
spine.  However, there is no competent evidence of inservice 
degenerative changes and no competent evidence linking the 
current degenerative changes to service.  The veteran's 
attempts to link the post service findings to service are not 
competent and do not establish a well grounded claim.  As 
there is no competent medical evidence showing a nexus of the 
veteran's degenerative joint disease to his service, the 
veteran's claim for service connection for a low back 
disorder is not well grounded.  Accordingly, the claim is 
denied.

II.  Increased evaluations

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected scars of his face, nose, 
and front left ear as well as for the eccentric position of 
his larynx. 

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the veteran is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board notes that these issues arise from the initial 
December 1996 claims for service connection for scars of the 
face, head, and neck and eccentric positioning of the larynx 
due to an accident in service which have now been granted and 
assigned noncompensable evaluations.  The Board has continued 
these issues as entitlement to increased evaluations.  The 
veteran has not been prejudiced by this naming of these 
issues.  The Board has not dismissed the issues and the law 
and regulations governing the evaluation of the disability is 
the same regardless of how the issues have been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  There is 
an important distinction between disagreement with the 
original evaluation award and a subsequent claim for an 
increased evaluation in terms of VA adjudicative actions.  
However, the Court did not provide a substitute name for such 
issues.  The Board has considered whether staged evaluations 
should be assigned in the determination below.  The Board 
concludes that the disabilities have not significantly 
changed and uniform evaluations are appropriate.

A.  Scars of face, nose, and front left ear

Service medical records show that the veteran sustained 
multiple lacerations to his face and neck, including his nose 
and left ear, after he was struck by a low wire while riding 
in a truck to a crashed plane.  At his May 1959 discharge 
examination, no complaints of any scar residuals involving 
the head, face, or neck.  Marks and scars, not considered 
disabling, were noted under the summary of defects and 
diagnoses.

At his January 1997 VA examination, the veteran made no 
complaints regarding the scars of his face, head and neck.  
On evaluation, the examiner noted a few small scars on the 
face, nose and front of left ear from the 1956 accident in 
service.  The diagnoses included status post injury in 1956 
accident with few visible facial scars.
In April 1997, the RO granted service connection for scars of 
the face, nose, and front left ear and assigned a 
noncompensable evaluation.

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

The veteran contended that he is entitled to a compensable 
evaluation because his scars are disfiguring and that he 
recently had basal cell carcinoma removed from on the scar on 
his nose. 

The Board notes that the clinical documentation does not 
objectively confirm such that the veteran's scars are 
symptomatic or disfiguring.  In fact at the recent VA 
examination, the examiner specifically described the 
veteran's scars as "a few small visible scars on the face, 
nose, and front left ear." 

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected scars of his face, 
nose, and front left ear.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board attaches far more probate 
weight to the observations and opinions of competent medical 
professional when evaluating the evidence.  The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for the veteran's 
scars of the face, nose, and left front ear.  

In regard to the removal of basal cell carcinoma, there 
remains no competent evidence that this remote surgery 
resulted in disfigurement.  The Board notes that the RO has 
not adjudicated whether the basal cell carcinoma is service 
connected.  However, this lapse is non-prejudicial since 
there remains no competent evidence establishing a 
compensable degree of disfigurement.

B.  Larynx

Service medical records reveal that there was large bruise 
over the area of the cricoid and thyroid following the 1956 
accident during service.  At the veteran's May 1959 discharge 
examination, the evaluation of the throat was normal.

At his January 1997 VA examination, the veteran reported some 
dysphagia and slow eating that he attributed to the 1956 
accident which he reported pushed his trachea to the right.  
There were no complaints of pain in this area.  On 
evaluation, the examiner noted that the larynx was pulled 
somewhat to the right.  The diagnosis included status post 
injury in the 1956 accident with eccentric positioning of the 
larynx.  In April 1997, the granted service connection for 
eccentric positioning of the larynx and assigned a 
noncompensable evaluation under Diagnostic Codes 6599-6516.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The rating schedule 
does not specifically address eccentric positioning of the 
larynx.  In such situations, it is permissible to evaluate 
the veteran's service-connected disorder under provisions of 
the schedule which pertain to a closely-related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1998).  In the instant case, the veteran's eccentric 
positioning of the larynx has been evaluated by analogy to 
the Diagnostic Code 6516.  However, the Board notes that 
Diagnostic Code 6520 addresses residuals of laryngeal trauma.  
Therefore, the Board will evaluate the veteran's disability 
under both codes.

Under Diagnostic Code 6516, a 10 percent disability 
evaluation is warranted for hoarseness with inflammation of 
cords or mucous membranes.  38 C.F.R. § 4.97, Diagnostic Code 
6516 (1998).  Under Diagnostic Code 6520, stenosis of the 
larynx, including residuals of laryngeal trauma, with FEV-1 
of 71 to 80 percent predicted with Flow Volume Loop 
compatible with airway obstruction warrants a 10 percent 
disability.  38 C.F.R. § 4.97, Diagnostic Code 6520 (1998).  

The veteran is competent to report that a higher evaluation 
is warranted for his service-connected eccentric positioning 
of the larynx.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of competent medical professional 
when evaluating the evidence.  The Board finds that the 
specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  In the instant case, the 
examiner noted that the veteran's larynx was pulled slightly 
to the right; however, there were no findings of hoarseness 
with inflammation of cords or mucous membranes or obstruction 
of the airway.  His assertion of difficulty swallowing has 
not been confirmed; has not been related to the larynx 
disability; and is not part of the rating criteria for this 
disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's eccentric 
positioning of the larynx.  

III.  38 C.F.R. § 3.324 (1998)

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  38 C.F.R. 
§ 3.324 (1998).

Service connection is currently in effect for scars of the 
face, nose, and left front ear as well as eccentric 
positioning of the larynx.  All of the disabilities are 
currently evaluated as noncompensable.

As noted above in reference to his claims of entitlement to 
compensable evaluations, the veteran was found to exhibit no 
significant residuals at the January 1997 VA examination for 
compensation purposes of record.  The veteran is clearly 
competent to report that his service-connected disabilities 
impact upon his employability.  The veteran has not claimed 
and the evidence does not support a finding that the 
veteran's service-connected noncompensable disabilities give 
rise to occupational impairment.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating under the provisions of 38 
C.F.R. § 3.324 (1998).


ORDER

Service connection for a right thumb disorder is denied.  
Service connection for a cracked tooth is denied.  Service 
connection for a left hip disorder is denied.  Service 
connection for an injury of the right middle finger is 
denied.  Service connection for a low back disorder is 
denied.  A compensable evaluation for scars of the face, 
nose, and left front ear is denied.  A compensable rating 
under the provisions of 38 C.F.R. § 3.324 (1998) is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

